        Case 1:20-cv-01690-DAD-JLT Document 41 Filed 02/02/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED FARM WORKERS, et al.,                  )   Case No.: 1:20-cv-01690 DAD JLT
                                                   )
12                  Plaintiffs,                    )   ORDER GRANTING STIPULATION TO
                                                   )   EXTEND THE DEADLINE TO RESPOND TO
13          v.                                         THE COMPLAINT AND TO CONTINUE THE
                                                   )
                                                   )   SCHEDULING CONFERENCE
14   THE UNITED STATES DEPARTMENT
     OF LABOR, et al.,                             )
                                                       (Doc. 40)
15                                                 )
                    Defendants.                    )
16                                                 )

17          The parties have stipulated to allow the defendants to respond to the complaint and to continue

18   the scheduling conference (Doc. 40). This will allow this case to be scheduled with the related case

19   (United Farm Workers v. Perdue, Case No.:1:20-cv-01452 DAD JLT). Thus, the Court ORDERS:

20          1.      The defendants SHALL respond to the complaint no later than March 5, 2021;

21          2.      The scheduling conference is CONTINUED to March 17, 2021 at 8:30 a.m.

22
23   IT IS SO ORDERED.

24      Dated:     February 1, 2021                           /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
